Dewey, J.
This case seems to fall directly within the principle settled by this court in the case of Bangs v. Watson, 9 Gray, 211. That was an action on a judgment; and to an answer setting forth a discharge in insolvency, the plaintiff replied that the original cause of action upon which the .judgment was rendered was an indebtedness for necessaries furnished to the defendant, which was, by St. 1848, c. 304, § 10, exempted from the effect of a discharge. But the court held, that the original cause of action was no longer the existing debt, but that the judgment was the debt, and, like other debts, the subject of a discharge by proceedings in insolvency.
The original cause of action in the present case, being a demand for money lent prior to the St. of 1838, c. 163, was by that statute exempt from its operation, and had the plaintiff *400elected to retain his demand in its original form, the discharge in insolvency would have been no bar to it. But having changed its character into that of a judgment after the passage of the insolvent law, and by so doing secured to himself all the benefits of a judgment, he also subjected his debt in its new form to the operation of the insolvent law authorizing a discharge of the debtor. Sampson v. Clark, 2 Cush. 173. Rindge v. Breck, 10 Cush. 43.

Judgment for the defendant.